Citation Nr: 1502063	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-30 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for tinnitus.

2. Entitlement to a compensable disability rating for bilateral hearing loss prior to June 12, 2012, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In September 2012, the RO increased the assigned evaluation for bilateral hearing loss from 0 percent to 10 percent, effective June 12, 2012.  Despite the increased rating granted by the RO, the Veteran's appeal concerning this disability remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of initial consideration by the RO.  See 38 C.F.R. § 20.1304 (2014).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

The issue of entitlement to a compensable disability rating for bilateral hearing loss prior to June 12, 2012, and in excess of 10 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

During the September 2014 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to a disability rating in excess of 10 percent for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a disability rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

During the September 2014 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to a disability rating in excess of 10 percent for tinnitus.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding the claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that the issue and the appeal as to entitlement to a disability rating in excess of 10 percent for tinnitus is therefore dismissed.  


ORDER

Entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.  


REMAND

During the September 2014 Travel Board hearing, the Veteran testified that his hearing aids were most recently adjusted at the Poplar Bluff VAMC approximately 1 year prior.  VA treatment records were most recently obtained in September 2012.  The most recent VA treatment record pertaining to the Veteran's bilateral hearing loss disability is an entry dated September 13, 2012, which indicates that the Veteran was to be scheduled for an appointment for fitting of his new hearing aids and pairing of Compilot WA.  Thus, it appears that there are outstanding VA audiology treatment records relevant to the claim for increase for bilateral hearing loss.  Ongoing VA treatment records must therefore be obtained from the Poplar Bluff VAMC/Paragould CBOC dating since September 13, 2012.  

In addition, the Veteran has submitted reports of private audiological evaluations performed by Dr. B in July 2009 and AC, Au.D. in October 2010.  Dr. B's report of the July 2009 audiological evaluation contains speech discrimination scores, however, there is no indication whether they were obtained using the Maryland CNC speech discrimination test as required for VA rating purposes.  38 C.F.R. § 4.85(a).  Similarly, AC's report of what appears to be an October 2010 audiological evaluation does not contain speech discrimination scores or indicate whether speech discrimination scores were obtained.  Accordingly, the Veteran should be provided an opportunity to obtain or request VA's assistance in obtaining clarification of these matters from Dr. B and AC, Au.D.  

Finally, the Veteran was last afforded a VA examination to determine the current severity of his bilateral hearing loss disability in June 2012.  While he has not explicitly alleged a worsening of his bilateral hearing loss disability since the June 2012 examination, he testified as to a newly reported functional impact of his bilateral hearing loss disability of being unable to hear his alarm clock in his left ear.  This evidence is suggestive of a potential worsening of the Veteran's bilateral hearing loss disability.  Moreover, as it has now been more than 2 years since the Veteran's bilateral hearing loss disability has been evaluated, he should be afforded an additional VA audiological examination to ensure that the record reflects the current severity of his bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional records of audiological treatment received for bilateral hearing loss, VA and non-VA, since January 2009 that have not yet been associated with the claims file, to include any records of audiological treatment and audiometric evaluations from Dr. B and AC, Au.D. dating since October 2010.  He should be requested to submit authorization necessary to enable VA to obtain records from any private sources identified.  

Also request that the Veteran submit authorization necessary to enable VA to obtain clarification from Dr. B as to whether the Maryland CNC speech discrimination test was used in obtaining speech discrimination scores during the Veteran's audiological evaluation on July 29, 2009, and from AC, Au.D. as to whether speech discrimination testing was performed during the Veteran's audiological evaluation on October 22, 2010, and if so, for obtainment of speech discrimination scores obtained at that time with notation as to whether the Maryland CNC speech discrimination test was used in obtaining such speech discrimination scores.  The Veteran may alternatively obtain statements from Dr. B and AC, Au.D. containing the above requested information.  

Regardless of the Veteran's response to any request for assistance in obtaining records from private sources, relevant VA audiological treatment records, to include numeric findings on any audiometric evaluation, must be obtained from the Poplar Bluff VAMC/Paragould CBOC dating since September 13, 2012.  

Appropriate steps, to include a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims file. If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his representative and they must be afforded an opportunity to respond.

2. Once all relevant records have been obtained and associated with the claims file, schedule the Veteran for a VA audiology examination with an audiologist to determine the current level of severity of the his hearing impairment.  The claims folder and any treatment records contained in Virtual VA and VBMS must be made available to and reviewed by the examiner.

The examiner should elicit from the Veteran all complaints associated with his service-connected bilateral hearing loss disability, to include any associated functional impairment.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss and any impact that such disability has on his ability to maintain substantially gainful employment.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail why valid and reliable audiometric data could not be obtained.

3. Following completion of the above, readjudicate the Veteran's claim for increase for bilateral hearing loss.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matte or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


